Citation Nr: 1543786	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  12-31 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, previously claimed as posttraumatic stress disorder (PTSD), schizophrenia, and bipolar disorder, to include as due to in-service sexual trauma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the benefit on appeal.

As will be discussed in detail below, the Veteran filed a request to reopen the previously denied claim for entitlement to service connection for an acquired psychiatric disorder-this time claiming schizophrenia and PTSD due to in-service sexual trauma.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the United States Court of Appeals for Veterans Claims (Court) clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

The record reflects no current diagnosis of an acquired psychiatric disorder during the appeal period-but the Veteran has variously claimed his acquired psychiatric disorder as including PTSD, bipolar disorder, anxiety, nervous condition, drug abuse, and now schizophrenia.  Nevertheless, the Board is broadening the scope of the present claim because it turns upon essentially the same history, factual bases, and claimed symptomatology as was considered in the prior final rating decisions.  In other words, the Veteran is essentially requesting to reopen the same claim over and over.  Prior and subsequent to the last final rating decision in March 2002, the Veteran has consistently contended that he has an acquired psychiatric disorder to in-service personal and/or sexual trauma.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.

In January 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In February 2015, the Board remanded the Veteran's claim was remanded to obtain outstanding VA treatment records.  The requested action was taken and the case has since been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A March 2002 rating decision most recently denied entitlement to service connection for an acquired psychiatric disorder (claimed as bipolar disorder) because it was not etiologically related to active service. 
 
 2.  Evidence received since the March 2002 decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the acquired psychiatric disorder claim.
CONCLUSION OF LAW

Evidence received since the March 2002 rating decision is not new and material with respect to the service connection claim for an acquired psychiatric disorder, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran' claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in August 2010, November 2010, and June 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The August 2010 letter also described what the evidence must show to constitute new and material evidence.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ explained the issue on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection on a new and material basis.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

As to the Veteran's request to reopen his claim for entitlement to service connection for an acquired psychiatric disorder, the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.  In reaching that conclusion, the Board notes that until a claim is reopened VA does not have a duty to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2014).

The Veteran was afforded a VA psychiatric examination in November 2010.  Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, even if not statutorily obligated to, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, the Court has held that the adequacy of an examination or opinion is moot if the Board determines that new and material evidence has not been presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  Of course, the Board must still consider the results of such an examination or opinion as it would any evidence of record.  See id.  As will be discussed below, new and material evidence as required to reopen the claim for service connection for an acquired psychiatric disorder has not been submitted.  Accordingly, the adequacy of the November 2010 examination is moot and further examination is not warranted. 

Given the association of outstanding treatment records and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder (claimed as schizophrenia, PTSD, bipolar disorder, anxiety, or nervous condition) due to an in-service sexual assault.  

Service connection for a nervous condition and drug abuse was originally denied in a September 1980 rating decision.  The basis for the denial was that the Veteran's problems were not due to service, but due to his own willful misconduct and drug abuse.  Service connection for anti-social personality disorder was denied because it was considered a congenital or developmental abnormality.  

In a September 1990 rating decision, the RO denied service connection for PTSD because the Veteran did not serve in Vietnam, he was not treated for PTSD in service, and his LSD overdose in service was due to his own misconduct because he took a whole bottle of pills to avoid being caught with LSD.  

In November 1992, the Veteran filed a request to reopen service connection for PTSD and added a notation of schizophrenia.  The RO found that the Veteran did not submit new and material evidence to reopen this claim and notified the Veteran in December 1992 of that denial.   

In January 1996, the Veteran filed for service connection for bipolar disorder and anti-social personality disorder.  In February 1996, the RO found that the Veteran did not submit new and material evidence to reopen his previously denied claim of entitlement to a psychiatric disorder.  The Veteran did not appeal the 1980, 1990, 1992, and 1996 denials, and they became final.  

In June 2001, the Veteran filed for service connection for bipolar disorder due to sexual trauma.  The RO denied this claim in March 2002 because the Veteran's sexual abuse allegations were not corroborated.  The RO found that the claimed bipolar disorder was neither caused nor aggravated by his military service.  The Veteran did not appeal this decision, and it became final.

The Veteran filed his claim to reopen in February 2010.

At the time of the March 2002 rating decision, the evidence of record included:  (1) the Veteran's STRs showing his reports of nervous trouble at enlistment with a notation of depression and nervousness made by the examiner; a diagnosis of anti-social personality disorder during service and at discharge; the Veteran's reports of drug use as early as 13 years old; documentation that the Veteran went AWOL during service; a notation of schizophrenic reaction following a self-inflicted drug overdose of LSD; and his discharge due to drug abuse, criminal activity, and antisocial personality disorder; (2) the Veteran's service personnel records showing a Court Marshal, conviction, and confinement for possession and attempt to sell marijuana; (3) the Veteran's contentions that he was drugged by the CIA; (4) post-service history of significant drug abuse; (5) the Veteran's claims of combat-related PTSD and service in Vietnam; (6) a March 1989 VA treatment note indicating that the Veteran has not been the same since he returned from Republic of Vietnam and assessed rule-out PTSD; (7) a January 1996 note from the Veteran's private treating psychologist opining that his was unemployable and diagnosed him with bipolar disorder, manic, and anti-social personality disorder (no opinion was provided that related his psychiatric disorder to service); (8) a January 1996 treatment from the Veteran's VA psychiatrist opining that he is not employable due to his "combination of psychiatric disorders," but devoid of any opinion relating these disorders to service; (9) an April 1996 note from the Veteran's treating psychologist indicating he is unemployable due to his bipolar disorder, avoidant personality disorder, and antisocial personality disorder; (10) a June 1996 VA psychiatric examination showing polysubstance abuse in full remission except for marijuana use and antisocial personality disorder, but with no findings of any mood or thought disorder and no manic or depressive episodes reported; and (11) a June 2001 statement from the Veteran contending in-service sexual abuse.

Evidence received since the March 2002 rating decision includes: (1) the Veteran's contentions that he was sexually assaulted in service with more detailed statements of the assaults, and that he was diagnosed as schizophrenic in service, was forced to take a whole bottle of LSD pills, and was unlawfully imprisoned; (2) a November 2010 VA psychiatric examination finding no current Axis I diagnosis (the Veteran did not meet the criteria for a PTSD, schizophrenia, or bipolar disorder diagnosis), but he had antisocial personality disorder due to his childhood experiences; (3) VA treatment records showing negative depression and PTSD screenings, and no diagnosis for acquired psychiatric disorders related to his military service; (4) Congressional inquiries; and (5) the Veteran's videoconference hearing transcript describing his in-service personal trauma and post-service experiences.  

The Board is aware that the RO addressed the Veteran's claim on the merits in its July 2011 rating decision.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92; Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

For evidence to be new and material for the acquired psychiatric disorder claim, it would have to tend to show that the Veteran has a current acquired psychiatric disorder that was incurred in or aggravated by service, or is otherwise related to his military service.  

On review of the evidence above, the Board finds that the evidence received since March 2002, with respect to his claimed acquired psychiatric disorder, is not material to the claim.  Nothing in the added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran has a current acquired psychiatric disorder that is attributable to event, injury, or disease during service that has not previously been considered in conjunction with the Veteran's claim. 

The evidence includes mostly duplicate records and the Veteran's continued reports of in-service sexual trauma, LSD overdose, and confinement.  Treatment records do not show any current acquired psychiatric disorder, nor do the records imply any relationship between the Veteran's reported symptoms and active service.  Importantly, these new records show similar notations of antisocial personality disorder as in the treatment records available at the time of the March 2002 rating decision.  In other words, although these medical records and statements submitted by the Veteran are technically new, they are not material as they merely reiterate a similar medical history described by the Veteran at the time of the March 2002 rating decision.  Moreover, the Veteran has not been shown to have any acquired psychiatric disorder at any time during the appeal period.  Again, he was diagnosed as having antisocial personality disorder, attributed to his childhood experiences, and no findings of any superimposed acquired psychiatric disorder with its onset during service.  

The Board has also considered the Veteran's lay statements that he has an acquired psychiatric disorder related to his military service (sexual trauma in service), but these statements were merely cumulative of his statements of record at the time of the March 2002 rating decision.  The Board has also considered the November 2010 VA examiner's finding that the Veteran does not have any acquired psychiatric disorder, but has anti-social personality disorder due to childhood experiences.  Simply put, the new evidence of record is duplicative of the evidence and arguments of record at the time of the March 2002 rating decision. 

Although Shade reflects that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since March 2002 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the acquired psychiatric disorder claim. 

Although the additional treatment records and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disorder.  Accordingly, the additional evidence received since March 2002 is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence, not having been received, the claim for service connection for an acquired psychiatric disorder, variously characterized, is not reopened.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


